Title: To Alexander Hamilton from Aaron Ogden, 4 June 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town June 4th. 1799
          
          Yesterday by the mail I duly received your favor of the 22d. Ultimo, and being in the predicament you mention, in relation to the hats received for my regiment, I have made arrangements for the supply of cockades and loops agreably to your directions—
          With the highest respect I have the honor to be, Your mo. Obedt. servt.
          
            Aaron Ogden
          
        